DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/368132.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a machine learning system to be trained …; a feature extractor to: apply … determine … apply …; and an image classifier to classify …” in claim 1; “an image determiner to: access … segment … replace …” in claim 6; “an image auditing system to audit …” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Interpretation
Claims e.g. 8-14 [claims 9-14 are dependent upon independent claim 8 respectively] are considered to be patent-eligible under 35 U.S.C. 101 because the Applicant's originally filed specification makes it clear that the “tangible computer readable storage medium” as used herein is expressly defined to include/be a computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media (see Applicant’s originally filed specification in paragraph [0030]).

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0001] at line 2: “(now U.S. Patent No. ______)” should be -- (now U.S. Patent No. 10235608) --.

Appropriate correction is required.

Claim Objections
Claims 1, 6, 11, and 18 are objected to because of the following informalities:  
Claim 1 at line 2: “a machine learning system to be trained” should be -- a machine learning system trained --.
Claim 6 at line 4: “in a vertical direction;” should be -- in a vertical direction, wherein the first number of pixels equals one and the second number of pixels equals one; --.  See [0022] and the interview summary for brief discussions.
Claim 11 at line 3: “value, the instructions” should be -- value of the first image, the instructions --.
Claim 18 at line 2: “and further including:” should be -- and to determine the contrast feature value of the first image includes: --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 at line 5: The claim limitation “classify the second image as acceptable … classify the first image as unacceptable …” renders the claim indefinite and unclear because the image auditing system is auditing the second image and therefore it is suggested to be -- classify the second image as acceptable … classify the second image as unacceptable … --.
	Similar discussions are also addressed with regard to claim 14 at line 6 and claim 20 at line 5 respectively.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solanki et al (US 8,879,813 B1, provided by Applicant’s Information Disclosure Statement - IDS).
Re Claim 1: Solanki discloses an apparatus to perform image quality assessment (see Solanki, col. 7 at lines 65-67, col. 8 at lines 1-19, col. 26 at lines 56-67, col. 35 at lines 16-25, col. 36 at lines 58-67, col. 37 at lines 1-15, identifying/evaluating the quality of an 

Re Claim 8: Solanki discloses a tangible computer readable storage medium comprising computer readable instructions that, when executed, cause a processor to at least (see Solanki, col. 7 at lines 65-67, col. 8 at lines 1-19, col. 26 at lines 56-67, col. 35 at lines 16-25, col. 36 at lines 58-67, col. 37 at lines 1-15, storage device configured to store software instructions configured for execution by one or more computer processors): apply a blur filter to a first image to determine a blurred image (see Solanki, col. 7 at lines 65-67, col. 8 at lines 1-19, col. 26 at lines 56-67, col. 35 at lines 16-25, col. 36 at lines 58-67, col. 37 at lines 1-15, compute noise metric descriptors from the image by applying a Guassian (blur) filter); determine a blur feature value for the first image, the blur feature value to represent an amount the first image differs from the blurred image (see Solanki, col. 7 at lines 65-67, col. 8 at lines 1-19, col. 26 at lines 56-67, col. 35 at lines 16-25, col. 36 at lines 58-67, col. 37 at lines 1-15, the Guassian (blurred) image is subtracted from the original image to produce a difference image); apply a vector of feature values associated with the first image to a machine learning system, the vector of feature values including the blur feature value, the machine learning system trained to classify image quality (see Solanki, col. 7 at lines 65-67, col. 8 at lines 1-19, col. 26 at lines 56-67, col. 35 at lines 16-25, col. 36 at lines 58-67, col. 37 at lines 1-15, compute noise metric descriptors wherein the descriptors comprise a vector of a plurality of values, use the descriptors via the neural network for classifying the quality of the 

	As to claim 15, the claim is the corresponding method claim to claim 8 respectively.  The discussions are addressed with regard to claim 8.  Further, Solanki further discloses an image quality assessment method by executing instructions with the processor (see Solanki, col. 7 at lines 65-67, col. 8 at lines 1-19, col. 26 at lines 56-67, col. 35 at lines 16-25, col. 36 at lines 58-67, col. 37 at lines 1-15, one or more processors execute the software instructions to identifying/evaluating the quality of an image).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki in view of Auckland (“Gaussian Filtering” – The University of Auckland - 5/25/2010 – pages 1-15, hereinafter referred to as “Auckland”).  The teachings of Solanki have been discussed above.
Re Claim 2: Although Solanki further discloses the feature extractor is to apply the blur filter (see Solanki, col. 7 at lines 65-67, col. 8 at lines 1-19, col. 26 at lines 56-67, col. 35 at lines 16-25, col. 36 at lines 58-67, col. 37 at lines 1-15, compute noise metric descriptors from the image by applying a Guassian (blur) filter), Solanki however fails to explicitly disclose wherein the blur filter includes a plurality of horizontal filter values and a plurality of vertical filter values, and the feature extractor is to apply the blur filter along horizontal and vertical directions of the first image.
	Auckland discloses wherein the blur filter includes a plurality of horizontal filter values and a plurality of vertical filter values, and the feature extractor is to apply the blur filter along horizontal and vertical directions of the first image (see Auckland, pages 5, 7, and 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solanki’s apparatus using Auckland’s teachings by including the Gaussian Filter coefficients to Solanki’s Gaussian blur filter in order to improve the blurred image processing (see Auckland, pages 5, 7, and 10).

	As to claim 9, the discussions are addressed with regard to claim 2 respectively.
	As to claim 16, the discussions are addressed with regard to claim 2 respectively.

Re Claim 3: Auckland further discloses wherein a number of the horizontal filter values equals a number of the vertical filter values (see Auckland, pages 5, 7, and 10).  See claim 2 for obviousness and motivation statements.

	As to claim 10, the discussions are addressed with regard to claim 3 respectively.
	As to claim 17, the discussions are addressed with regard to claim 3 respectively.


Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki.  The teachings of Solanki have been discussed above.
Re Claim 5: Although Solanki further discloses wherein the machine learning system is a neural network (see Solanki, col. 7 at lines 65-67, col. 8 at lines 1-19, col. 26 at lines 56-67, col. 35 at lines 16-25, col. 36 at lines 58-67, col. 37 at lines 1-15, neural network for classifying quality of an image, computer processor implemented), Solanki however fails to explicitly disclose wherein the machine learning system is a back propagation neural network. The Examiner takes Official Notice that it would have been exceedingly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solanki’s apparatus by including such limitations of back propagation to the neural network architecture. These limitations are exceedingly well known and typical in the computer vision, image processing, and machine learning fields of endeavor and therefore would be exceedingly obvious modifications toward 

	As to claim 12, the discussions are addressed with regard to claim 5 respectively.


Claims 6-7, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki in view of Fedorovskaya et al (US 2006/0126093 A1, provided by Applicant’s Information Disclosure Statement - IDS).  The teachings of Solanki have been discussed above.
Re Claim 6: However Solanki fails to explicitly disclose an image determiner to: access a second image; segment the second image into blocks of pixels, ones of the blocks of pixels having a first number of pixels in a horizontal direction and a second number of pixels in a vertical direction; and replace the blocks of pixels of the second image with respective mean values of the blocks of pixels to determine the first image.
	Fedorovskaya discloses an image determiner to: access a second image (see Fedorovskaya, Figs. 1, 3, and 4a, [0062]-[0065], and more specifically [0046], the input image, [0027]-[0028], computer processor implemented); segment the second image into blocks of pixels, ones of the blocks of pixels having a first number of pixels in a horizontal direction and a second number of pixels in a vertical direction (see Fedorovskaya, Figs. 1, 3, and 4a, [0062]-[0065], and more specifically [0046], the input image is segmented/divided into 4x4 blocks, [0027]-[0028], computer processor implemented); and replace the blocks of pixels of the second image with respective 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solanki’s apparatus using Fedorovskaya’s teachings by including the block averaging [down sampling] interpolation scheme to Solanki’s down scaling processing (see Solanki, col. 7 at lines 65-67, col. 8 at lines 1-19, col. 24 at lines 21-24, col. 26 at lines 8-64, the image is scaled down, computer processor implemented) in order to reduce the processing time and reduce noise (see Fedorovskaya, Figs. 1, 3, and 4a, [0062]-[0065], [0046]).

	As to claim 13, the discussions are addressed with regard to claim 6 respectively.
	As to claim 19, the discussions are addressed with regard to claim 6 respectively.

Re Claim 7: Solanki as modified by Fedorovskaya further discloses an image auditing system to audit the second image, and wherein the image classifier is to: classify the second image as acceptable for the image auditing system when the output of the machine learning system responsive to the vector of feature values satisfies a threshold (see Fedorovskaya, Figs. 1, 3, and 4a, [0046], [0062]-[0065], single classification [wherein the classification scheme is a neural network scheme as taught by Solanki] threshold, wherein the image is deemed suitable/acceptable when the features [e.g. objective quality] are greater than or equal to the threshold, [0027]-[0028], computer 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solanki’s apparatus using Fedorovskaya’s teachings by including the classification threshold processing to Solanki’s classification processing in order to improve the classification results (see Fedorovskaya, Figs. 1, 3, and 4a, [0062]-[0065], [0046]).

Re Claim 14: Solanki as modified by Fedorovskaya further discloses wherein the instructions, when executed, further cause the processor to: classify the second image as acceptable for processing by an image auditing system when the output of the machine learning system responsive to the vector of feature values satisfies a threshold (see Fedorovskaya, Figs. 1, 3, and 4a, [0046], [0062]-[0065], single classification [wherein the classification scheme is a neural network scheme as taught by Solanki] threshold, wherein the image is deemed suitable/acceptable when the features [e.g. objective quality] are greater than or equal to the threshold, [0027]-[0028], computer processor implemented); and classify the first image as unacceptable for processing by the image auditing system when the output of the machine learning system responsive 

	As to claim 20, the discussions are addressed with regard to claim 14 respectively.


Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chokshi et al ‘608 [current applications priority document] discloses image quality assessment using a neural network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 19, 2021